BLUE, Judge.
Maryland Casualty Company appeals the circuit court’s issuance of a writ of execution for enforcement of a worker’s compensation order. We hold the trial court had the authority to issue a writ, because the worker’s compensation order is not presently in the process of being modified and is therefore in full force and effect. Section 440.24(1), Fla.Stat. (1989); Grant-Sholk Constr. Co., Inc. v. Moore, 282 So.2d 634 (Fla.1973). We, however, reverse the writ because it does not conform to the period of temporary total disability reflected in Deputy Commissioner Daniel’s order. We remand for the trial court to issue the writ for the period of temporary total disability set out in the order being enforced and to determine interest due on unpaid sums.
Reverse and remand.
SCHOONOVER, A.C.J., and HALL, J., concur.